Citation Nr: 1451336	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-22 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right gynecomastia.

2.  Entitlement to an initial compensable rating for a right forearm scar.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent prior to January 2, 2013, and in excess of 20 percent thereafter, for ulnar neuropathy of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and February 2010 issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

As an initial matter, the Board notes that additional VA medical evidence has been associated with the claims file since the Veteran's left upper extremity neuropathy claim was last adjudicated by the RO in a January 2014 rating decision.  However, the Veteran has submitted waiver of the RO's initial consideration of any additional evidence received in connection with the claim on appeal.  Thus, a remand for the RO to consider this evidence in the first instance is not necessary.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2014). 

The issues of entitlement to increased ratings for gynecomastia, a right forearm scar, and hypertension are addressed in the remand section below.  

FINDING OF FACT

Manifestations of the Veteran's neuropathy of the left upper extremity are no more than moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no more, for neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8515 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  However, this appeal arises from a disagreement with the initial disability rating assigned following the grants of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since he was last examined.  38 C.F.R. § 3.327(a).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's neuropathy of his left upper extremity is rated under the provisions of 38 C.F.R. § 4.124a.  Prior to January 2, 2013, the Veteran's disability was rated as 10 percent disabling under Diagnostic Code 8515.  In February 2012, the Veteran underwent left ulnar nerve transposition/cubital tunnel release surgery and was assigned a temporary 100 percent rating from February 10, 2012, to April 30, 2012, based on the need for convalescence.  In a January 2014 rating decision, the RO assigned an increased 20 percent rating for the disability under Diagnostic Code 8513.  38 C.F.R. § 4.124a.  The Veteran continues to seek a rating higher than what is currently assigned for his left upper extremity neuropathy.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).   

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Although the October 2012 VA examination report indicates that the Veteran is ambidextrous, the prior and subsequent evidence of record reflects that the Veteran is right-handed.  His left arm is thereby his minor extremity.

Under Diagnostic Code 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve in either the minor or major limb.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve in the minor limb.  A 40 percent evaluation for severe incomplete paralysis of the median nerve in the minor limb.  Diagnostic Codes 8615 and 8715 are diagnostic codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2014).

Under Diagnostic Code 8513, a 20 percent evaluation is warranted for mild incomplete paralysis of all radicular groups of the upper extremity.  A 30 percent evaluation for moderate incomplete paralysis of the minor limb.  A 60 percent evaluation for severe incomplete paralysis of the minor limb.  An 80 percent disability rating for complete paralysis of the minor limb.  Neuritis and neuralgia of the media nerve are rated under Diagnostic Codes 8615 and 8715 are evaluated using the same rating criteria as Diagnostic Code 8513.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713 (2014).

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has thereby considered whether another rating code is "more appropriate" than the ones used by the RO for the respective time periods on appeal.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the medical evidence shows involvement of the left radial, median, and peripheral nerves, and does not clearly distinguish his service-connected symptoms from any nonservice-connected conditions, the Board finds that Diagnostic Code 8513, dealing with paralysis of all radicular groups, is the most beneficial.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).
  
Factual Background and Analysis

An August 2008 VA treatment record indicates that the Veteran requested an orthopedic evaluation for his left elbow.  He reported that he injured his left elbow due to a fall while in service and relayed that he now experienced occasional left elbow pain when it rained.  He stated that his pain ranged from "5-6/10," for which he did not use any medication.  The physical examination of the left elbow revealed mild tenderness to palpation, full range of motion, and no edema.  

In December 2009, the Veteran underwent a VA examination to assess the residuals of an in-service left elbow injury.  He reported experiencing stiffness with weather changes, popping of the joint, and occasional numbness down the medial forearm into the pinky.   The Veteran stated that his symptoms limited his daily activities in that he was unable to lift more than 15 to 20 pounds with his left arm.  He made no reports of any limitations in his occupation as a full-time student due to the disability.  The Veteran denied any flare ups of his symptoms or using any assistive devices.  On the physical examination, the Veteran demonstrated decreased grip strength for the left hand as compared to the right.  Strength of the left upper extremity was reported as 4/5 and pulses of 2+ were noted.  Based on the test results, the examiner provided an impression of ulnar neuropathy of the left forearm causing paresthesia in the ulnar nerve distribution of the forearm into the ring and little finger.  

The Veteran underwent a VA electromyography (EMG) in January 2010 and was noted to have a ten year history of numbness of the ulnar nerve distribution of the left upper extremity.  The associated physical examination was positive for Tinel's sign for the left ulnar nerve and revealed decreased left grip strength.  The elbow flexion test was positive and there was no evidence of atrophy.  The impression following the EMG was ulnar neuropathy of the left elbow and median neuropathy across the left wrist.  The examiner commented that the Veteran did not present with carpal tunnel syndrome and, therefore, the Veteran's median neuropathy was felt to be related to polyneuropathy due to diabetes.  

Following the EMG, in February 2010, the Veteran was referred for VA occupational therapy consult in order to obtain a left elbow extension splint.  An associated clinical examination revealed a positive Tinel's sign at the left cubital tunnel and positive Froment's sign.  There was no evidence of atrophy.  He was noted to have significant weakness of left grip strength.  

VA treatment records reflect the Veteran's May 2011 report of worsening left arm numbness for two months; he requested a referral for an orthopedic consultation to discuss future surgery.

A June 2011 VA orthopedic consultation record documents the Veteran's report of left hand numbness.  Here, the record also includes a notation of right hand numbness that had been present since an in-service injury.  This appears to be in error, as there is no indication of nor does the Veteran claimed to have incurred a neurological disorder of the right upper extremity during service.  The Veteran was noted to have developed numbness in his ulnar three digits, with occasional radiation into his lateral forearm.  On the physical examination, the Veteran demonstrated full range of motion of the elbow.  He was noted to have positive Tinel's sign at the cubital tunnel, with numbness shooting down his arm and into the third, fourth, and fifth fingers.  The examiner noted mild atrophy in the abductor pollicis longus muscle with the positive Froment's sign and weakness with finger abduction as compared to the contralateral side.  The Veteran was referred for ulnar nerve release/transposition surgery and advised to continue to use the prescribed elbow sleeve.  

The Veteran was seen for follow up examinations in June 2012, after his February 2012 VA left ulnar nerve transposition surgery.  He was noted to have a well-healed surgical incision on his left elbow.  The Veteran demonstrated full flexion and extension of the elbow and full supination and pronation.  He reported having a mild decrease in sensation to the ulnar aspect of the hypothenar eminence.  The examiner relayed that the Veteran was grossly neurovascularly intact.  He demonstrated full flexion and extension of all digits, and there was no evidence of atrophy.  

An October 2012 VA peripheral nerves examination report shows further assessment of the Veteran's disability.  He reported experiencing numbness in his third, fourth, and fifth fingers that became more evidence with weather changes.  His symptoms were noted to include mild intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness of the left upper extremity.  The examiner noted that the Veteran's numbness was listed as severe based on the Veteran's report that the numbness in his fifth finger was so bad that he did not feel when he cut his finger on an oyster shell.  On the examination, muscle strength testing of the left upper extremity was normal, with the exception of decreased left grip strength.  There was no evidence of atrophy or trophic changes.  The reflex examination was also normal.  The examination revealed decrease sensation on the left forearm, hands, and fingers.  Phalen's and Tinel's signs were negative for the left upper extremity.  The examination revealed mild incomplete paralysis of the left radial, median, and ulnar nerves.  There was no finding of functional impairment of the left extremity such that no effective function remained other than that which would have been equally well served by amputation with prosthesis.  The examiner noted the presence of a scar associated with the left upper extremity neuropathy disability that was not painful, unstable, or covering a total area greater than 39 square centimeters.  

A diagnosis of left ulnar neuropathy was provided.  The October 2012 VA examiner commented that the Veteran did not have evidence of neuritis but had neuralgia, especially with weather changes.  The Veteran was found to have paralysis of the ulnar and medial nerves, as shown by decreased sensory perception and decreased strength of the left grip.  The examiner noted that the Veteran's reflexes and range of motion of the left elbow and wrists joints were normal.  Noting that the Veteran's symptomatology was characterized as mild, moderate, and severe, the examiner opined that the findings averaged out to a moderate disability.  

The Veteran underwent a VA elbow and forearm examination in November 2013 to assess his service-connected disability.  The examiner reviewed the Veteran's claims file and noted his history of an in-service left elbow injury.  He made no reports of any flare ups of left elbow symptomatology, but reported that he was unable to lift more than 15 to 20 pounds with his left arm.  For the left upper extremity, the Veteran endorsed additional symptoms of occasional numbness down the medial forearm to the pinky, popping, and stiffness with weather changes.  On the examination, the examiner noted localized tenderness or pain on palpation of the left elbow, but did not identify any limitation of the left elbow's range of motion.  Muscle strength testing of the left elbow was reported as 4/5 for flexion.  His motor strength with left elbow extension was normal.  In acknowledging the Veteran's left arm surgery, the examiner commented that nerve regeneration is a slow process and that the benefits were minimally recognized.  There was no evidence of any functional impairment of the left upper extremity such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  The examiner also noted the Veteran to have a scar related to his left upper extremity neuropathy; the scar was not noted to be painful, unstable, or covering a total area greater than 39 centimeters.  The examiner determined that the Veteran's disability did not impact his ability to work and noted that the Veteran was a full-time student.  

January 2014 VA neurology consultation record shows further assessment of the Veteran's left upper extremity.  The neurological examination revealed motor strength of 4/5 in the distal portion of the left upper extremity past the elbow.  Sensation to light touch was reduced in the left upper extremity past the shoulder.

Most recently, the Veteran underwent a VA peripheral nerves examination in January 2014 to assess the severity of his service-connected left upper extremity neuropathy.  The examiner indicated that the Veteran's VA medical records were reviewed.  Noted symptoms for the left upper extremity included mild, intermittent pain; moderate paresthesias and/or dysesthesias; and severe numbness.  Muscle strength testing was reported as 4/5 for left elbow flexion and extension, left wrist flexion and extension, grip, and thumb to index finger pinch.  The examiner noted that the Veteran did not have muscle atrophy.  Reflexes for the left upper extremity were normal.  Decreased sensation was noted for the left hand and/or fingers.  There was no evidence of trophic changes attributed to peripheral neuropathy noted on examination.  Phalen's and Tinel's signs were negative.  Pinprick sensation was absent for the ulnar distribution on the left.  The examiner noted mild incomplete paralysis of the left radial nerve, mild incomplete paralysis of the median nerve, and moderate incomplete paralysis of the ulnar nerve.  The upper radicular group, middle radicular group, and lower radicular group of the left upper extremity were deemed normal.  The examiner responded no to the question of whether there was functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Following the clinical findings, the diagnosis was cubital tunnel syndrome, post ulnar nerve transposition 2012, with residual median and ulnar neuropathy.  

In addition to these findings, the January 2014 examiner noted the presence of a surgical scar related to his left upper extremity disability.  The scar was not painful or unstable, and did not cover a total area greater than 39 square centimeters.   

On review of the evidence of record, the Board finds that manifestations of the Veteran's neuropathy of the left upper extremity more nearly approximates moderate incomplete paralysis of the radial and ulnar nerves, which warrants an increased rating of 30 percent for the minor upper extremity.  38 C.F.R. § 4.7 (2014).  The Veteran has consistently reported subjective symptoms of stiffness, numbness, pain, and tingling of his hands and left forearm.  He has also relayed that his is unable to lift objects weighing more than 15 pounds using his left arm.  Additionally, based on clinical findings, the October 2012 VA examiner characterized the overall severity of the Veteran's left upper extremity neurological disability as moderate.  However, there is no evidence of record, even giving consideration to the Veteran's lay statements, that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of severe neurological impairments.  As such, a rating of 30 percent, but no more, for the minor upper extremity is warranted pursuant to Diagnostic Code 8513.

The Board has also considered whether a higher rating may be assigned for the Veteran's disability under any other diagnostic code during the pendency of the appeal.  Here, a rating of 30 percent for the minor extremity has been assigned under the applicable diagnostic code relevant to all radicular groups, including the upper, middle, and lower radicular groups.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8513, 8610, 8611, 8612, 8613, 8710, 8711, 8712, 8713 (2014).  Nor would a rating in excess of 30 percent be warranted under any other diagnostic code for the pendency of the appeal.  In this regard, only a 20 percent rating for the left upper extremity for moderate incomplete paralysis is assignable under the respective diagnostic codes for impairment of the radial, median, and ulnar nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, 8516 (2014).  Thus, higher ratings would not be warranted under any other diagnostic code for the Veteran's disability.

Additionally, the Board has considered whether a separate rating is warranted for the scar on the Veteran's left forearm secondary to the left ulnar nerve transposition surgery.  A separate disability rating for scar is warranted when the scar is deep, nonlinear, and at least 6 square inches, superficial, nonlinear, and at least 144 square inches, or be unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2014).  As reflected by the October 2012, November 2013, and VA 2014 VA examination reports, the Veteran's surgical scar is not painful, unstable, and does not cover a total area more than 39 square centimeters.  There is no evidence showing that the scar is deep or nonlinear.  Based on the evidence of record, the Board finds that a separate disability rating due to scar is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's service-connected left upper extremity neuropathy disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The symptoms associated with the Veteran's left upper extremity neuropathy are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic code 8513 specifically relates to the type of impairment caused by numbness and tingling of the hands and arms reported by the Veteran.  Any interference with his daily activities or employment was explicitly considered when assigning his schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the impairment caused by the Veteran's left upper extremity neuropathy during all periods on appeal and referral for consideration of an extraschedular rating is not warranted in this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
Finally, although the Veteran has submitted evidence of his medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected left upper extremity neuropathy has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

An initial rating of 30 percent, but no more, for neuropathy of the left upper extremity is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

Additional development required with respect to the Veteran's remaining claims in order to ensure compliance with the September 2012 Board remand directives.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the Veteran's gynecomastia and right arm scar claims in September 2012 in order for the Veteran to be afforded a VA examination to determine the severity of these disabilities.  Pursuant to the Board's remand instructions, in conjunction with the examination, unretouched color photographs of the Veteran's disabilities were to be obtained and associated with the claims file.

The Veteran was provided a VA examination for his right gynecomastia and right arm scar in October 2012.  In the associated examination report, the examiner indicated that color photographs were provided for both disabilities.  However, those photographs are not associated with the evidence of record.  As the photographs are part of the examination results, the RO must undertake efforts to associate this evidence with record on remand.

In the September 2012 remand, the Board also directed the RO to afford the Veteran a VA examination to determine the current severity of his service-connected hypertension.  Specifically, the Board requested that the examiner provide an opinion as to whether the Veteran's diastolic pressure was predominately 110 or more, or whether his systolic pressure was predominately 200 or more.  Although the Veteran underwent a VA examination for his service-connected hypertension in October 2012, the VA examiner failed to provide the opinion requested in the September 2012 remand.  While the examiner opined that the Veteran did not have a history of diastolic blood pressure elevation to predominately 100 or more, the examiner failed to provide an opinion with regards to the Veteran's systolic pressure.  Thus, the October 2012 VA hypertension examination is inadequate and the Veteran must be afforded an additional examination in order to ensure compliance with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue not currently of record.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records are not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain all outstanding VA outpatient treatment records pertinent to the claims on appeal.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must associate with the claims file or electronic file the photographs of the Veteran's right gynecomastia and right arm scars that were obtained pursuant to the October 2012 examination with the evidence of record.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected hypertension.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must provide an opinion as to whether the Veteran's diastolic pressure is predominately 110 or more, or whether his systolic pressure is predominately 200 or more.  It must also be specifically indicated whether continuous medication is necessary for control of the Veteran's service-connected hypertension.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO should review the complete record and ensure that all requested development has been completed in full.  If any additional development is warranted, to include affording the Veteran additional examinations or obtaining additional medical opinions, such development must be completed before the case is returned to the Board.

6.  After completing the above actions, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


